Title: To John Adams from W.H. Sumner, 3 May 1823
From: Sumner, W.H.
To: Adams, John


				
					 Sir,


					Boston, May 3d, 1823.
				
				In an address to governor Brooks, accompanying my last annual return of the militia of this commonwealth, I made some observations on its condition, of which I beg leave to enclose to you a copy. My public situation has made it particularly necessary for me to investigate the uses of the militia, as a military institution; but this is not the only light in which it should be viewed. Its effects on the manners, habits and laws of our ancestors, are easily traced; the advantages resulting to us from the application of their principles, by the convention which framed the constitution, to our new condition under it; the continued influence of the militia in producing pride of character, respect for authority, obedience to the laws, and a just subordination among the people, are reasons of sufficient weight to make it questionable, whether it ought 
to be considered of the most importance as a civil or a military institution. Yet, as, in the first point of view, it is now hardly ever regarded, and, in the second, in my opinion, not sufficiently so, I beg leave to trouble you with some remarks on its utility, in both respects. Besides the consideration of individual respect, my particular inducement to address you on this subject, arises from the sense I entertain of its importance, the open manner in which the militia has been assailed, and, the belief I have, that you will afford your support to an institution, the maintenance of which, appears to be essential to the preservation of our civil rights.

The pilgrims, who landed at Plymouth, seemed to have been fully possessed of the value of military science; for they brought out a military leader, as well as ministers and elders with them, knowing that they should not be able to enjoy the rights of conscience, and their spiritual privileges, without the aid of temporal power. Their danger from the Indians convinced them, that this was a subject which was not to be left to accidental acquirement; and, in fifteen years after their landing, captain Myles Standish and Lieutenant William Holmes, were appointed "to teach the use of arms for the towns of Plymouth and Duxbury." These officers were each allowed a salary of £20 sterling a year, "to be paid in corn or beaver, as it should then pass." As the settlement in other towns increased, provision was made for their instruction in like manner. To encourage attention to the subject, military attainments were made the ground of honorary titular distinctions which were allowed by the express grant of the civil government. It is remarkable, in the early old colony records to observe, that those who filled important civil offices are noticed by the appellation of Mr. only, while such as held military commissions were always distinguished by the titles which their rank conferred.

In founding their military establishments upon the love of distinction, which animates mankind to the most extraordinary exertions, our ancestors discovered that accurate knowledge of the human character which deserves the consideration of their descendants. The charter of the school for military discipline, which was granted in Plymouth in 1642, is so instructive on the point of the application of many of those principles, which will always be necessary for making good citizen soldiers, that 1 cannot forbear to notice its leading characteristics. It provides,  "That the officers should be chosen by the association, and approved by the court.

"That their exercise should be begun and ended with prayer.

"That they should have a sermon preached to them once a year, on the election of their officers.

"That none should be received into the company, but such are honest and of good report, freemen and not servants; and that they should be well approved by the officers, and the majority of the company.

"That every man who should be admitted as a member, should be subject to the command of his officers, and every delinquent, and those who should not keep silence, or, who exercised jeering, fighting or quarrelling, should be adjudged guilty of a misdemeanor, and punished according to the order of military discipline, and the nature of the offence.

"That every man who should be absent, except on good occasion, or the hand of God was upon him, should pay for his default; and, if he refused, he should be distrained, and put out of the list.


"That every man who entered the military list, and did not provide his arms, should be put out of the list; and that all who came with defective arms, should be fined sixpence for each article deficient.

"That all that are, or shall be elected, chief officers of the military company shall be so titled, and forever afterwards be so reputed, unless he obtain a higher place.

"That if any member of the company die, the members shall assemble with their arms, upon warning, and inter his corpse, as a soldier, according to his place and qualitie.

"That none shall be taken into the company without being propounded, one meeting, before they shall be received; and, that none shall be admitted, who shall not first take the oath of fidelity."

The same principles are contained in the grant of the first military company in Massachusetts, in 1638. That company is now composed of between two and three hundred members, who are principally active officers in the staff and in the line of the militia. They frequently meet together for drill and mutual instruction; and the names of some of the most distinguished military commanders in our history are borne on its rolls. The patronage of all the branches of the civil government, afforded to their public ceremonies, which are performed, according to the requisitions of their ancient charter, on the day of their annual election of officers, has now a most salutary influence on the militia, as well as on the institution itself, and makes the anniversary of the Ancient and Honourable Artillery Company one of the most interesting of our public festivals. Thus early, and upon these principles, were laid the foundations of the military taste and knowledge, which enabled Massachusetts to manifest that martial prowess for which her history, as a colony, is so much distinguished. In all combined operations, she was able to turn out more

than her quota of men, besides undertaking important expeditions from her own resources. The organizing and officering, the arming and training of the people, gave them the ability to act with great celerity and confidence. Recruiting for any projected expedition was always easy, because all who joined it knew that they should do some good. Success was almost certain, because every one was determined not to sacrifice his domestic comforts, but for an important purpose; and all felt, that the continuance of their civil privileges depended on the result of their efforts. Whether, therefore, we see the Massachusetts troops engaged with the wily Indian in untrodden forests; embarking for foreign expeditions; or assailing regular fortresses, we witness that subordination in discipline, which arises from a respect for authority; that cooperation in effort, which is indispensable in all confederacies; and that patience in suffering, which a confidence in success, alone, can inspire. The security which religious freedom derived from the militia, in the early periods of our history; the respect in which its leaders were held; its effects upon the manners of the people; the union of civil, religious and military authority in the same person, and the well tested security of this deposit of power, gave a civil importance and respectability to its institutions, which those, who laid the foundations of our political constitutions, knew how to value, and enabled us, who enjoy their beneficial influence on our habits and laws, justly to estimate.

All nations, to maintain their independence, must at least, possess the means of defence; and, those, who have not the advantage of our local situation, cannot long expect to retain it, without the power of annoyance, also. The militia is intended for defence only; standing armies for aggression, as well as defence. The history of all ages proves that large armies are dangerous to civil liberty. Militia, however large, never can be; for it is composed of citizens only, armed for the preservation of their own privileges. In time of war, the army should be increased in proportion to external emergencies; and, in peace, it should always be so reduced, as not to excite any apprehension of danger, from its power, to constitutional freedom; but, it does not thence follow, that the militia should also be reduced. On the contrary, in proportion to the want of the means of resistance, aggression is encouraged; and therefore, as the army is diminished, the militia should be cherished. These principles appear to have been well understood, formerly in this state; but a change in the opinions of the people seems to be commencing, founded on the erroneous notion that the militia is a military institution merely, of no use in time of peace. They who reflect upon the principles whereon the militia was predicated, will at once perceive that this opinion is fraught with danger to our civil rights; while those, who have adopted the error, do not confine their plan of reduction to this establishment. Some of them advocate the abolition of the militia, without an increase of the army; and with some, the army not only is to be disbanded, but the militia, also. The main defences of the country, are to be wiped away, as with a sponge, the marine only excepted. Notwithstanding the navy by its skill and gallantry, fought itself into the favour of the administration, as the army did of the people; yet, I fear, that even this favourite arm of defence, is less indebted to our political sagacity for its preservation, than to the Algerines and pirates, who have given occasion for its constant employment. It is hoped that the danger to the public safety from external causes, and the encouragement to domestic licentiousness, which it is apparent would immediately follow the adoption of these schemes, will prevent it; but, the very propositions themselves, shew in how

little estimation those military attainments are held, by many, which it has cost the nation a hundred millions of dollars, and some of its best blood to acquire. The great advocates for retrenchment in public expenditure seem to be governed by present impulses. They care not for the future, and hardly ever look back. If they did, the experience of the country would not be lost upon them; for they would find, that although it required but one day to declare war, it took us two years to make it effectual. But so strong are their prejudices, and so determined are they, in their course, it is almost impossible to convince them that we shall not have perpetual peace.

If it were true that the heavens were so serene, as the millenists held, but a few weeks since, their argument would have no .greater weight; for in politics, as in nature, the greatest storms follow the stillest calms. But, if there are no black clouds portending thunder, there are certainly some white ones, indicating squalls, in our political sky. The length of time in which the temple of Janus has been shut, and the consequent increase of the means and objects of war; the unprecedented claim of Russia to the exclusive navigation of the broad bays of the North Pacific, as her own narrow seas; the imputed design of England to take Cuba under her protection; the outlawry of representative governments, on the continent of Europe; the indisposition of some of the nations to take the "sovereign prescription" for maintaining the divine legitimacy of kings;—are causes, which will engage some of them in contests, deeply affecting our sympathies, if not our interests. Let not this nation, then, the spirit of whose free constitutions pervades all governments; whose empire is extended to both oceans; whose commerce comprehends all seas; whose flag floats triumphant and whose eagle soars high, deceive itself by a belief that it is not more likely, than heretofore, to be drawn into the vortex of contention, and that its views and power will not be more regarded, than they have been, in all the controversies of the great contending parties of the world.

It can never be said that a nation, which derives its whole revenue from commerce, is too remotely situated to be involved by European contests. Whatever nations are engaged, our interests will be affected; and, whenever England becomes a belligerent, we may expect a revival of our unsettled controversies about colonial trade, neutral rights and blockade; and should she impress American sailors to man her fleets, however unwilling we may be to renew the tug of war with her, it is not to be expected that the national sentiment will again permit its government to barter the liberty of its citizens for commercial gain. Aggression is provoked by weakness; but, whatever may be the subject of our differences with any country, which respects our power, reconciliation may be hoped for, without degradation. But a nation which abolishes its War office, may as well discontinue its State Department, also; as they can discover but little ability in diplomacy, who have not the sanction of force at command. If the history of former times is lost upon us, the late admission by Spain, of the unexamined claim of the British to "forty millions of dollars," as an indemnity for losses by Spanish captures, teaches us how much it may cost an unarmed nation to purchase even the neutrality of a friend. Perhaps the history of the approaching war may disclose, that, even those who would consider it as ungenerous to assail a nation, which is fighting for the right of establishing the basis of its own government, will not fail to embrace so favourable an opportunity of extending their commercial monopoly to its foreign possessions, and of obtaining landed security for "their acknowledged debt."

Prohibited as she is, from the sale of her manufactures on the continent, by a system more exclusive than that of Napoleon’s, it is to be expected that England will seek new markets for the products of her industry. If, by extending her own, she can reduce the sales of her commercial rival; if, by giving employment to her own ships she can exclude ours from the ports of Cuba, the trade to which employs more than one seventh part of the tonnage of the United States; and if, in securing these commercial privileges, she can, at the same time, place herself in a situation to command the gulf of Florida, and watch the navigation of the Mississippi from the Moro Castle; it cannot be supposed that the nation, which, however overburdened with taxation, has always maintained strong garrisons at Gibraltar, Malta, and the Cape of Good Hope, at an immense expense, will fail to embrace these advantages. By the possession of Cuba the British will be able, from the naval stations of Halifax, Bermuda and Havana, to form a blockading line upon our coast which would be almost irresistible. Surely these are great designs, and, if their accomplishment is incompatible with our rights and interests, furnish some reason why the national defences should not now be razed.

The military position and trade of Cuba, make it desirable, if Spain is unable to retain it, that its independence should be guaranteed by both the British and American governments. There would, then, be but little danger of collision between them, from this source; but, while on the one hand, if the United States were willing to add to its black population, by taking the island into its confederacy, Great Britain would oppose it, so long as she intended to retain Jamaica: so, neither, on the other, can its surrender to that great naval power, be made, which, by its possession, could cut off the commercial intercourse between the different ports of our country, render one third part of our population, and two thirds of our territory dependent on it for the sale of their productions, and exclude the United States from a market, which employs, within six hundred tons, as much navigation as its trade to China, and all the ports of Russia, Prussia, Sweden, Denmark, Norway, the Hanse towns, Germany, Holland, the French, Spanish, Portuguese, and all other European ports in the Atlantic, except the British, without awakening a feeling that will unite the great agricultural, and navigating interests of the country in opposition to the policy which admits it.

My object is not, however, to speak of particular causes for cultivating the resources of national defence at this time; but, rather, to shew the necessity of always maintaining them; and 1 have only referred to the late sudden change in the aspect of European affairs, as a fit example to illustrate my views. It is true, the policy of the United States is peace; but, the policy of peace is as much without the control of nations, as the policy of war. The object of the one or the other, by any power, is the promotion of its own advantage; and this is not always consonant to the views of the interested. When these are defeated, the policy of the nations will be changed; not according to the will of all, but of either. Since, then, none can be sure of maintaining their peace, let us remember that preparation for war is its best preservative. It is but a few years since this sentiment was as generally entertained in this country, as in all others, which are governed by wise councils; but, to abolish the militia, because there is no war, would be absurd. That reason is applicable to the reduction of the army; but, the army and militia are raised from different causes; and are supported upon different principles. They both contribute to the same end, in war, and with so extended a frontier, and indented a coast as ours, are, without doubt, both necessary for defence. The history of all ages shews that civil governments, of every form, are occasionally obliged to employ military forces for the preservation of their authority. In free governments, then, that kind of force should be maintained in peace, which is not dangerous to liberty. But as military power, of some sort, must always be at the command of the civil authority, if the militia is to be abolished, the army should be increased; for, however much we may dislike the character of the force, the preservation of our internal tranquillity, even, might demand its service. This very apprehension, that a necessity for employing the army in support of the civil power, might some time or other arise, it is, which has heretofore kept the militia in a respectable condition; though now, strange as it may be, sentiments are openly promulgated respecting it, which no man, who valued his popularity, would have dared to express, even five years ago. It is time, therefore, that the public attention should be roused. This important interest should be looked at, in all its different bearings; for, unless there is an occasional reference to the reason upon which even our most valuable institutions are founded, they are in danger of being obliterated. Changes in sentiment always effect alterations in laws. In free governments, they depend upon, and follow each other. If it be true, that "there is no danger from error of opinion, where reason is free to combat it;" it is equally as true, that unless reason does combat it, the error may prevail. Viewing the subject as important, and believing, that, strong as habit is, no system, however estimable, can be long upheld by its force, without a just reflection on its influence and uses, I am induced to make a cursory investigation of the leading objections which have been made to the militia, in order that their merit may be ascertained, or their futility exposed.

The principal of these is to the trainings. This objection is urged by different people with different objects. Some, without reflection on their design; some, from a belief of their inefficacy to accomplish it; some, from contracted views; and others, because they interfere with their personal enjoyments. To some, the noise of the drum and fife is ungrateful, in time of peace; and in the opinion of others, the trainings introduce too much frolicking in the busy season of the year. The gentleman complains that they deprive him of the use of his servants, and dismount his coachman from the box when he wants to ride:—the farmer, that the season of vegetation is short, and that they take his men from their labour, when it is most needed; and some of the stockholders, in the great manufacturing establishments, are opposed to them, because they impede their operations. If such objections as these are sufficient, they are fatal to its usefulness, as a military system. It should be noted, however, before we proceed to their consideration, that the whole community have a right to be heard on this subject, as well as that part of it which raises the objections; and it will be admitted that, if the opinion of any is entitled to particular weight, it is of that party which performs the service.

What, then, do the soldiers say? That close confinement in the manufactories, and too steady employment in any pursuit, injures their health, and that they need some recreation;—that these military assemblies, in the country, are ’their only holidays. In the city, there are election days, and artillery elections, independent day celebrations, theatrical entertainments, and public shows of all sorts. But in the interior, none of these civil festivals are kept, excepting in a very few of the principal towns; and, if it were not for the trainings, the people there would be without any public amusements; and so consonant and pleasant are they to their habits and feelings, that even if the law did not require it, they say they should voluntarily continue them. At the same time, they tell you that they need some amusement, and that these are the only red-letter days in their calendar;—they ask if there are less in any country; where they are so well regulated; or, where they contribute to such important ends? Which are the public festivals, in Europe, that are not protected by peace officers; and what is the need of them on these? Where, in fact, say they, is excess so immediately restrained; and, what other people exhibit, on the day of their highest hilarity, the greatest degree of subordination? Is not all this true? No men toil with more constancy, work more hours, or accomplish more, than our labourers. During the whole of the year they are busily employed; but, for six months, I consider New-England farmers as the hardest working men on the face of the globe. Are four days too much, then, for their recreation? On the contrary, if the law did not require militia trainings, for its present useful objects, it would be questionable, whether it might not be for the advantage of society to encourage them, as a relaxation from labour merely.
But if we look back, a few years only, when there was no national force to save us, and reflect on the important interests which were protected by the militia, we shall not be willing to rest the defence of this practice upon a doubtful principle. Let us ask the manufacturing stock-holders of 1814, (supposing the militia had not have been called out,) who would have received their dividends; the gentleman, who could have rode in his coach, and the farmer, who would have plucked his corn? and, if they are obliged to answer, the British, we cannot extol the principle too much, which, at such small sacrifices, has preserved such great interests. It was these very holiday trainings which saved us. The enemy’s fleet was too long upon our coast to be ignorant that our militia came to the field supplied with ammunition and provisions, organized, armed, equipped, trained and prepared for action, and that, if they should not find them already embodied, it would require but a few hours to assemble them. They knew that, here they would have to assail an armed community, in a high state of moral and military discipline, so completely arranged that a considerable portion of the troops would fall in, at their several places of rendezvous, already sized and numbered, like garrison companies. The organization, officering, arming, equipping, and the drill of the militia, is entirely kept up by the spirit which the trainings create. It is by these, that every man knows his officers, and every officer his men, their places of residence, and the best means of notifying them for service. It is by its trainings and reviews, that the emulation of the officers is sustained, the pride of the soldiers excited, and their confidence in their officers united and confirmed. It is to these, that we are to ascribe that alacrity in its movements, and that ardour for conflict, which has always been discovered by our militia, whenever an occasion called them forth from their domestic avocations, for actual service.

One of the designs of keeping the militia constantly organized, armed and trained, was to save the expense of maintaining a large regular force. The plan was predicated upon the principle, that the people should defend their own homes; not that they should be called away for the defence of others. It teaches them their dependence upon their own exertions, and makes them ever watchful of danger to those interests, for the protection of which, none feel so great a solicitude as themselves. Thus it is, that, always prepared to resist aggression, they are able to pursue their domestic avocations and agricultural pursuits, for the support of their families, upon the very soil which they may be required to defend.

The mode of defence which was adopted, in this state, at the commencement of the late war, by the executive authority, (I speak of it in a military view only,) was founded upon its full conviction of the confidence of the people in their own ability to defend themselves. The governor, in his letter to the secretary of war, justly set forth the advantages resulting from the location and character of our population and force; he says, "If the president was fully acquainted with the situation of this state, I think he would have no wish to call our militia into service, in the manner proposed.

"Predatory incursions are not likely to take place in this state, for at every point, except Passamaquoddy, which can present an object to those incursions, the people are too numerous to be attacked by such parties, as generally engage in expeditions of that kind.

"General Dearborn proposed that the detached militia should be stationed at only a few of the ports and places on the east; from the rest, a part of their militia were to be called away; this circumstance would increase their danger; it would invite the aggressions of the enemy, and diminish their power of resistance.

"Every harbour or port, within the state, has a compact settlement, and generally the country, around the harbours, is populous. The places contemplated in general Dearborn’s specifications, as the rendezvous of the detached militia, excepting in one or two instances, contain more of the militia than the portion of the militia assigned to them. The militia are well organized, and would, undoubtedly, prefer to defend their firesides, in company with their friends, under their own officers, rather than be marched to some distant place, while strangers might be introduced to take their places at home.

"In Boston the militia is well disciplined, and could be mustered in an hour, upon any signal of an approaching enemy; and in six hours the neighbouring towns would pour in a greater force than an invading enemy will bring against it.

"The same remark applies to Salem, Marblehead, and Newburyport, places whose harbours render an invasion next to impossible. In all of them there are, in addition to the common militia, independent corps of infantry and artillery, well disciplined and equipped, and ready, both in disposition and means, to repair to any place where invasion may be threatened, and able to repel it, except it should be made by a fleet of heavy ships, against which nothing, perhaps, would prove any defence, until the enemy should land; when the entire militia would be prepared to meet them.

"Against predatory incursions, the militia of each place would be able to defend their property; and in a very short time they would be aided, if necessary, by the militia of the surrounding country. In case of a more serious invasion, whole brigades, or divisions, could be collected seasonably for defence. Indeed, considering the state of the militia in this commonwealth, I think there can be no doubt that, detaching a part of it, and distributing it into small portions, will tend to impair the defensive power."


Supported in his views of the ability and character of the militia, by the best military councils, the governor did not hesitate to place the authority, to call out and employ the force under their commands, in the hands of the officers themselves. But in a state, where the militia was not organized and trained, as well as armed; where the population was not sufficiently dense, when the beacon of danger should be lighted, to be embodied immediately; and where there was not a general confidence in the intelligence of the officers, as well as in the discipline of the men, an order, which threw the whole responsibility of the defence of the country upon those whose interests were at hazard, instead of being viewed as a measure of prudence, would have been considered as the excess of temerity; yet, confident of immediate support from the militia of the interior, the people on the sea-board of the state, who were at all times exposed to the sudden incursions of an ultra marine invader, quietly pursued the occupations of peace for two years after war was declared.

Again, when the general officers of the four divisions on the sea-board, were assembled at the adjutant general’s office, in 1814, for the purpose of concerting measures of defence against the land and naval forces which were collecting on our coast, it was from the governor’s knowledge of their activity, discipline and skill, that he was induced to order, that the militia, however small the body assembled, which should be organized, should immediately attack the enemy, if he attempted the invasion of any part of our territory. It was their knowledge of it, that inspired the officers with the fullest confidence, that those who would thus oppose the assailants, would be immediately supported by the overwhelming force of an armed and concentred population. Now, let me inquire, if such orders had have been given to an untrained militia, instead of discovering determination and zeal, whether anxiety and dismay would not have disheartened them? But what was the fact? In every instance they shewed the greatest degree of activity and fortitude. They rallied quickly, and came unhesitatingly into the field, prepared for combat on their first arrival. No better evidence of it can be adduced, than what is derived from the fact which I witnessed, upon an alarm at Wiscasset, in 1814; when, from the known strength of the enemy in the neighbourhood, it was supposed there would be a necessity for the employment of a greater force than was assembled for its protection. Upon that occasion a company of artillery, and two of light infantry, composed of persons, who, at the time they were notified, were engaged in their private pursuits, prepared with three days provisions, and completely armed, uniformed and equipped, travelled through miry roads, a distance of eighteen miles, from Hallowell, Augusta, and Gardner, and reported themselves in less than twenty-four hours from the time the videt was despatched with the order for their assembling. This was not a solitary instance. The same alacrity was discovered by the militia of the metropolis and its vicinity, when the Constitution frigate was chased into Marblehead, by a superior force, and upon other occasions; but, I mention this case to show the advantage which has resulted from training the militia in the interior towns of the state, as well as in the more populous places on the sea-board. If this plan was not generally adopted, instead of being assembled on sudden emergencies, and discharged again as soon as the occasion which called for them ceased; there would be the same necessity here, which exists in other places, for ordering the militia out, at great expense, in anticipation of the occasion, and for keeping them
in service until they had learned their duty, waiting for an opportunity to display their newly acquired skill.

If it be asked how the militia protected us, when they were never engaged? I will ask, in turn, whether it is not better to have one’s power so respected by an enemy, that he dare not encounter it, than, by its weakness, to encourage him to assail it, with a confidence, or even a hope, of its overthrow. In the one case, there is a triumph without a battle; in the other, if it be gained, it must be attended with at least some sacrifices.

The general unevenness of our country; the numerous obstructions to the progress of an enemy, which its woods, rocks, ravines, rivers, meadows, mountains, mills, stone walls, and villages present, are peculiarly favourable to militia operations. An enemy would be always unwilling to invade such a territory; but notwithstanding, if its population, like that of Europe, chiefly consisted of an unarmed peasantry, and its whole reliance was on its regular army, one pitched battle would decide its fate. But a country of well trained militia-men is not conquered when its army is beaten. Every additional district the enemy penetrates possesses the means of its own defence; and, instead of furnishing him with additional supplies, weakens his force, and diminishes his chance of return. We often boast of the success of the American arms at Plattsburg, and well we may: but, if Sir George Prevost had have carried the American lines, and penetrated the country as far as Albany, we should have had much more cause for it. Like the locusts of Egypt, myriads of militia would have thronged around him, destroyed every moving and living thing, and rendered his retreat impossible. Here, every house is a castle, and every man a soldier. Arms are in every hand, confidence in every mind, and courage in every heart. It depends upon its own will, and not upon the force of the enemy, whether such a country shall ever be conquered.

If, without further illustration, enough has been said to shew the importance of the militia in its present condition; it is to be hoped that more attention will hereafter be paid to its instruction and practice, as the principal means of its melioration.

The trainings of the men in companies, and the reviews of them by regiments, brigades, and divisions, should be considered in the light of drills for the instruction of all those officers and men, who are liable to be called out for active service. Such are the different qualities of troops which a militia general must necessarily have under his command, that it is problematical whether as great a degree of intelligence is not required in him, as in the chief of an army, which consists but of one, and that the best quality. Yet, how little is thought of the necessity, which reflection makes so apparent, of instructing the officers, and practising them in their duties, as well as the men who are subject to their commands. The Legislature should recollect, what the officers themselves feel, that they have the responsibility of the lives of free and independent citizens; of fathers, husbands, and sons: of men who have property, and a home to secure; kindred and dependents to protect; and liberty and a country to defend. Shall such men, who engage with patriotic enthusiasm in the support of these great interests, have no opportunity afforded to qualify themselves for their duties. Or shall the business of war, which puts every thing at hazard, be left to accident, when all other concerns are the objects of instruction and method.

It is common for those to complain of a system, who do not comprehend it; and for men, who are ignorant of their duty, to ascribe their want of success to any cause, but the true one. By such it has been said, that the militia, when brought into combat, has almost always failed to discover that efficiency which its friends expected of it. The truth of this assertion is not admitted. Some most glorious battles have been fought by the militia alone; and where it has been combined with regular troops the trophies of victory have frequently fallen into its hands. The seriousness with which the assertion is made, however, makes it necessary to inquire into the causes of the defeats which, it must be admitted, have often attended the militia, lest they should be supposed to have arisen from defect in the system, rather than neglect in its execution.
The disasters of the militia may be ascribed chiefly to two causes, of which the failure to train the men is a principal one; but, the omission to train the officers is a so much greater, that I think the history of its conduct, where it has been unfortunate, will prove that its defects are attributable, more to their want of knowledge of the best mode of applying the force under their authority to the attainment of their object, than to all others. It may almost be stated, as an axiom, that the larger the body of undisciplined men is, the less is its chance of success; and, that in proportion to the number of individuals, acting as such, who are engaged, is the prospect of it increased. The mode of fighting militia against regular forces, should depend, almost entirely, upon the discipline of the troops which the militia general commands; for the first object of his adversary will be to ascertain the state of his opponent’s drill. If he discovers that his enemy, who is assembled in a body, cannot manœuvre, he will have no occasion to do it himself; for, he will find that those who do not disperse at

the imposing approach of his shouldered columns, will fly before the charge of his bayonets. Before any troops are brought into combat, they should not only be made acquainted with military evolutions, but be instructed in their uses, when they may be in the presence of an enemy. A well drilled militia, alone should be exposed in the open field; none other can maintain itself. An untrained militia should be placed behind breast works, and shielded from the enemy, in an open country, by fences and buildings; and in the forest, by trees. Thus circumstanced, every individual can display his own ingenuity and Indian-like sagacity. Spread around the enemy, every gun is directed at him; and yet, there is no where presented a sufficient object for his columns to aim at.

There is no error more common, than the attempt to combine men who are only fitted to act separately. The numerous defeats which the militia have sustained may be ascribed, principally, to the forgetfulness of their commanders that there are different modes of fighting with men, who are equally brave and well armed. They should be left to act as individuals, be divided into small parties, or combined in one entire body, according to the nature of their position, and the state of their discipline. In the case of individuals, each one is left, in a great degree, to the exercise of his own sagacity, and feels his dependence for success upon his own exertions. But a few disciplined men, in a body, will disperse a great many, acting independently of each other, by reason of that coincidence of design, and combination of effort, which increases the power of a numerical force to its greatest extent. How, otherwise, could Cortes have achieved the conquest of Mexico, with five hundred men; or the princes of India, with their millions of subjects, be kept under the yoke by the army of a trading company. It must hence be inferred, that the importance of training the militia is to be estimated by the comparative relation of power which the same number of men bear to each other, acting as a corps, or as individuals. It follows, also, that the success of a corps, which is properly directed, other things being equal, will be in proportion to its confidence in its leader. This, however, is not always commensurate with his skill. As individuals, it will doubtless be in the ratio of their estimate of it; but, in an army, individual confidence is nothing. It is the confidence of all those who compose it, as a body; a united confidence, which makes it an entierty, that is alone worth the name. Let the commander, then, be ever so skilful, and his men ever so brave, nothing but drilling can ever give him the confidence of his corps. The officers must be drilled to command, as well as the men to obedience. Intelligence must guide the one, and confidence be unqualified in the other: and, to the attainment of these military virtues, practice is necessary for both.

The militia, generally speaking, under the present system, are now best drilled where the population is most dense; and the population of a country, in a great measure, depends upon the extent of its cultivation. We, therefore, usually find them sufficiently well instructed to act in the manner the nature of the country they inhabit requires. On the sea-board, and in the thickly settled parts of the country, where they are well trained, the militia are qualified to act in a body; and in the interior, a portion of them are drilled sufficiently to hold the fastnesses, which abound in our country roads, while the rest, by hanging on the flanks of the enemy, acting under cover as sharpshooters; or in small parties, by intercepting his supplies, harassing his rear, cutting off his baggage,

and picking up his wounded, will destroy him in detail. The success which attended this mode of warfare, by undisciplined troops at Lexington, was so marked, that it is wonderful it should since have been so much disregarded. The very men, who, when formed in a body, scattered like sheep upon the approach of the British columns, rendered signal services, the same day, on the enemy’s retreat, when they were left to the exercise of their individual intelligence. With such troops formed in line, as assembled at Hampden, and Bladensburg, there could be no hope of success. Whereas, in the routes of the enemy, there were bridges and defiles for the defence, of the artillery and disciplined corps; and buildings, bushes, and other cover, sufficient to have given that confidence to individual bravery, and effect to its exercise, which might have caused a different result to both of the expeditions of the enemy, which were attended with such disastrous consequences. But where the militia have been skilfully directed, from their superior individual intelligence, and the great interest they have at stake, they have always manifested an impetuosity and valour, which have done their country honour, and frequently enabled them to pluck the laurel from the brows of veterans. What, but their obstinate resistance, could have compelled the British troops to return twenty miles to Boston, the same day they marched out to destroy the stores at Concord? What, better than their steady perseverance at Bunker’s Hill, would have inspired the whole country with confidence in its physical strength? What could have arrested Burgoyne in his progress, but their zeal and intrepidity? Who, in the glorious battle of Bridgwater, "stood undismayed amidst the hottest fire of the enemy, and repulsed the veterans opposed to them?" Who defied the power of a fleet of ships at Stonington, and offered to supply the enemy with their own shot at

the furnace prices? Who repulsed the despoiling foe at Baltimore, and laid their proud leader in the dust? Who swarmed around the British host of veteran conquerors on the banks of the Saranac, and poured destruction into its flying bands? Who "penetrated into the midst of the enemy’s camp," the night after his landing at bayou Bienvenu, and by the impetuosity of their attack appalled the heart of the taunting invader? Who sent the crimsoned Mississippi with the message of American valour to the ocean? These events are engraven on the militia banners, and exhibit the power of a numerical force of different degrees of discipline, where the troops have been properly directed. But if, at Lexington or Concord, the Americans had been formed in line, can any one suppose the enemy’s progress would have been impeded by it; or, that at Bunker’s Hill and New Orleans, such slaughter would have reduced the enemy’s ranks, if the militia had not been covered by breast-works. These battles are as distinguished memorials of the military skill of Prescott and Jackson, as they are of the valour of American soldiers. They shew us the necessity of intelligence in the commander, as well as of courage in the troops; and, if they make us regret the many opportunities that have been lost, for gaining similar glory, they will -serve as beacons to guide future commanders in the path which leads to it. If, however, it must be admitted that the militia have been defeated oftener than regular forces would have been, according to the chances of war, and the cause of it may be fairly ascribed to the want of skill in its officers, of the proper mode of applying their force to their object, the evil should be corrected by suitable plans for instructing and practising them in their duties. But this proves nothing against the system, for the remedy is consistent with it.
Notwithstanding the advantages which have so clearly resulted from it, there are a number of very sensible men who object to the training of the militia, as a useless consumption of time, for another reason, which, upon examination, I think will be found to be more specious than sound. It is, that the officers of the army unite in opinion, that one who has never shouldered a musket, is a better recruit than a militia man. Admit it. Does it thence follow, because militia drills will not make a soldier fit for the army ranks, they do not qualify him for his own? Until lately, the militia have been instructed according to the system of the Baron de Steuben; and a soldier, who was well drilled in the principles of that system, would have much to unlearn, before he could be instructed in the principles of the French exercise. Noav, though it is admitted that the latter is the preferable system; yet, it does not follow that the militia is less effective, when they are taught according to the inferior mode, than they would be if they were not instructed at all. On the contrary, any system of manœuvring is better than none; because, in the one case, the men can act in a body, and in the other, they must act as individuals. There would be some weight in the objection, if the whole object of militia drilling was to prepare recruits for the army. But this is not the case. It is to qualify the militia to act together. Let me ask general Swift, colonel Fenwick, and every other United States’ officer, who has ever seen a review of the troops of the Boston brigade, (and others might be instanced with equal propriety,) whether they would not have full confidence in them in the open field. If they answer affirmatively, drilling has done them some good; for, as a disciplined body, they must be admitted to be more powerful than they would be as an armed assemblage. However little weight there ever

■was in this objection, there is none in it since congress have established the same system of field exercise for the militia that the army practises. Whatever the militia soldiers now learn must be useful to them, whether they act by themselves, or in conjunction with the national forces. The same words of command, and mode of executing them are taught to both, and the more perfect the men are as militia, the nearer will they approach to regulars. It should never be argued as an objection to the militia that it is inferior to the army. The militia of no state ever was or ever will be its equal: the nature of the institution does not require it: the militia were never expected to be as good soldiers, nor to perform the same duties; if they were, there would be no need of an army. The attempt, therefore, to make them so, would not only be contrary to its design, but would require the application of means, for which the object would be no compensation. It is sufficient that the ambition and intelligence which animate and distinguishes the volunteer corps, enables them to arrive at the highest standard of discipline, while their connexion with nearly all the regiments, produces a spirit of emulation among them which pervades all ranks. But, to require the whole body of the militia to be equally as well drilled as these, would be taxing their purses, instead of their pride, which, having fewer objects of gratification, readily answers heavier drafts. To exempt those from a poll tax, who uniform and equip themselves; or, to save the troops from expense, while they are labouring for the general good, by furnishing them with rations, at the public charge, would be affording them that encouragement which their exertions merit; but, to pay the men for their services in the militia, as for their labour on the highways, would be destructive of that patriotic pride which animates them. Emanating, as it does, from a spirit of freedom, this alone has been sufficient to advance the militia to the degree of excellence it now exhibits; and its cultivation is the best means of preserving the system in the purity of its original design.

There is also a very serious class of persons who object to the militia, because its meetings are held near to taverns, and afford opportunities for the indulgence of intemperance. This vice is admitted to be the greatest evil in the country: it is the sin that most easily besets us. The government should discountenance, and the wise men in the community set their faces against it. But it does not affect the militia, solely; if it did, there would be some force in the argument. If the trainings and military elections are held near to the taverns, so are the town meetings, and those for the election of civil officers. Is that any reason why either should be discontinued? Our churches, school-houses, academies, and all other buildings for the public accommodation, are erected in the centre of population, where the people can most easily convene. The taverns are placed near to them; not they near to the taverns. This is a good reason why the taverns should be better regulated, but none why all our civil, religious, and military meetings should be abolished, and the ties of social intercourse dissolved. If the objection can be urged, with greater force, against the military associations than any others, it must be in those places, only, where the militia receives but little encouragement. "Honor virtutis prœmium." Let the people in such towns follow the example of our ancestors, and making militia offices the objects of laudable ambition and they will place the institution under the control of that moral influence, which will discountenance all the vicious propensities of its members.

The peace society is also said to be opposed to the militia, because it encourages the spirit of war. If so, its opposition is founded on erroneous views of its purposes. The militia is the rock of peace. It is formed to resist aggression, and never can commit it.

There is yet another class whose mistaken opinions upon the subject, I apprehend, arise, in a great degree, from considering the militia as a military institution, solely. If it were so, every maxim of prudence would teach us to cultivate, with assiduity, in peace, that which must be our main reliance in war. It is when no ill consequences immediately follow from the adoption of a principle, that bad precedents are most likely to be set. We never fully appreciate the value of that, for which we have no immediate want. It is in times of peace only, that we hear militia duty complained of as burdensome, the trainings as too numerous, and the reviews as a vain ostentation. It is then even seriously contended, because, by the constitution of the United States, congress have power "to provide for organizing, arming and disciplining the militia, reserving to the states respectively, the appointment of its officers, and the authority of training the militia, according to the discipline prescribed by congress," that the states may train the militia or not, as they please. If such be the case, for what purpose did the convention maintain the right in congress, to prescribe its discipline? This right could be of no use, if the militia be not trained accordingly. As well might it be said, that because the states have reserved the power to appoint their own officers, they have it at their option to appoint them or not. When the constitution of the United States granted this authority to the states, it contemplated its exercise; and, if the clause be not imperative on them to make appointments of their officers, and to train their militia according to the established discipline, all the provisions of the constitution, regarding it, are useless. The law of 1792, which prescribes who shall be enrolled in the militia, and how it is to be organized into divisions, brigades, regiments and companies, limiting the number of men in each, and defining the number and rank of the officers, is founded on this construction. But where is the wisdom of this law, if the states can refuse to appoint the officers. This is not now contended for, nor ever was, that I know of; but it may with as much propriety be argued that the states may omit to execute the provision for officering, as that for training the militia. Both these powers are comprehended in the same clause, and the same rule of construction must apply to both. Little could it have been thought that any of the states, which, with such wise precaution, retained to themselves this safeguard of sovereignty, would have so soonneglected its exercise. Much less, that the doctrine by which they justify it, would be openly promulgated in this, which has derived such essential benefit from the service of its militia, in the principal cases which were contemplated for its use; in executing the laws, suppressing insurrection, and defending from invasion.

Further, and to be more particular, (for a recurrence to facts is often necessary to prove the importance of principles,) what could have prevented the squatters, who were encamped, a few years since, near the jail in Augusta, for six weeks, from rescuing a prisoner committed for shooting a sheriff in the execution of his duty, but the militia? or, who could have hung Jason Fairbanks without its aid? When the standard of rebellion was raised by Daniel Shays, and the spirit of insurrection was spreading its influence over the state; when the courts of justice were either shut, or the judges contemned on their seats; when civil processes could not be served, nor criminal sentences executed; what could then have restored our domestic tranquillity, but the militia? And, when a British fleet, with troops and transports fitted for the purpose, was hovering on our coast, and there were not two hundred United States troops on the whole sea-board of the state, what could have prevented sir John Sherbroke their commander, who surprised and blew up one ship of war at Hampden, from destroying those on the stocks at Portsmouth, and at Boston, but the militia? Have we, who, when a fleet and transports, with twenty-seven hundred troops on board, was on our coast in 1814, prepared to execute the devastating order of admiral Cochrane, “to destroy and lay waste such towns and districts upon the coast, as might be found assailable," were flying into the interior with our families and moveables, for safety, so soon forgotten our dependence on the militia, when it was called out for our preservation? And is our fancy so dull, that, even now, we cannot imagine the spoil and desolation that would have visited our towns and cities in their horrid reality, but for its protecting power? Who could have thought that we, who, by two months of its service, so lately, were secured in the possession of more property than the whole establishment has cost the government since the adoption of the constitution! should now be told that the militia is a burden too heavy to be borne? God grant that so long as such sentiments are disseminated, the recollection of these events may not be forgotten.
Notwithstanding the protection it has afforded; yet, judging from the numerous propositions which have been made in congress, within the last ten or fifteen years, for new modifying the law of 1792, and from the speeches of the members on the subject, we should be led to conclude that the system had not answered the hopes of its projectors. This makes it necessary for us to examine the proposed

substitutes, and see whether they are more likely to accomplish it.

The plan which is most countenanced, is that which is founded upon a system of classification. This proposes, that the enrolled militia shall be divided into distinct corps, according to age, and that the youngest class shall be encamped, each year, for a definite period, and the officers and men paid for their services.

The principal objection of a military nature, which has been urged against this project, is founded upon the idea that men of sufficient ability, and understanding of their duties, are not selected for officers; and that it would be impossible for them to teach the soldiers, what the plan proposed contemplates they should learn; wherefore, the expense attending it, would be more than the advantage gained. This objection has no weight with me. For though the officers, in many parts of the country, are now incompetent to the duties of active service, this does not arise from their deficiency of capacity to comprehend them; but from a want of practice in those duties. It cannot be expected of officers who render gratuitous services, that they should learn more than they are required to per form; and where, (as in many of the states,) they are merely returning officers; if they do this duty as well as coroners and constables, they comply with all the requisitions of the law which prescribed it; are entitled to all the distinctions which such offices confer; and are not to be censured for a want of greater skill than their duties require. The very plan proposed will cure the evil upon which the objection is founded. It will enlarge the duties of the officers, make military commissions desirable with the young and ambitious, and introduce that emulation among the officers, which always results in military distinction.
My objections to the system of classification are rather of a civil than a military nature; for although the militia should be considered as a powerful military establishment, constituting the great reserve of the country, to be used in aid of the regular forces; and we should be careful to make no arrangement of it which will defeat this purpose; yet, its importance to our civil institutions is quite as much deserving of regard. The asperity of parties on constitutional questions, of doubtful construction; the contests for power; and the zeal manifested by those who espouse the views of the contenders, excited by political causes, and embittered by local animosities, such as we have already witnessed, ought to convince us, that, we are not always to be free from the interference of that power, in our civil concerns, which is best suited to accomplish the designs of the most daring. Mankind are the same in all ages. The objects of ambition are always present; and can it be supposed that the use of those means which have been employed with success in establishing the dynasty of other nations, will always be omitted in ours? The history of all times, nations and governments, is so full of examples of revolutions, which have been accomplished by the aid of mercenary troops, that particular instances need not be cited. The various geographical lines which have been drawn on the map of Europe for the last thirty years; the narrowed circles of empires; the overthrow of republics; the establishment of strangers on the thrones of kings, and of kings on the rights of subjects, should teach us not to undervalue either the moral or physical influence of that wise counteracting cause, which our constitutions have provided, as the bulwark of our liberty. Not that the public rights are now in danger, from troops which are insufficient to watch the Indians and garrison the forts; not that they ever would be, from an army composed of such patriotic officers and soldiers as that which has saved and exalted the nation’s glory: but, when the restraints of morals shall be loosened, and virtuous habits cease to control, the army will be increased, and composed of different materials; and however much we should, now, deprecate its interference, I do not know why this country will not have as much reason, as others, to apprehend it, then. Neither is the anticipation very extravagant, if the history of the past justifies expectation for the future, that, whenever the United States shall be divided by factions, and the human passions are inflamed by political rancour, the jealousy of those powers, who vigilantly watch the local extention and maritime strength of our country, will shew itself in aiding either party with those mercenaries who have brought Europe under the yoke.

If it be said that these are needless apprehensions; that our country will never be so circumstanced, and that we are guarding against evils which can never happen: it may be so; and, while the militia is properly supported and encouraged, it will be so. But let those, who are thus fearless for the future, look back; and, after reflecting on the exhausted state of the country in 1783, answer me the question, what could then have prevented the army, at Newburgh, from establishing’ their own pay, and our political destiny, if they had so determined? But, since the establishment of our militia system, there never has been a period when it would not have been the height of folly, in any officer of the army, to suppose that it had the same ascendancy. Though, therefore, the extended coast and internal frontier of our country must have numerous garrisons, requiring a large army, there can be no fear from its extension, so long as the militia is maintained with proper spirit; for no nation was ever subdued by its own soldiers, until it had given up the use of its own arms. I know that even the suggestion, that the army may become oppressors, and that foreign myrmidons may be employed in this country, is offensive to patriotism: but, let us recollect that there is no word, in the political vocabulary, which has so many meanings. Every one interprets it according to his own views. That party which is united by the strongest sectional feeling, will apply the same name to themselves that they do to their servile adherents, in other parts of it, who sacrifice important public interests to motives of personal ambition. The whigs were patriots, and the tories were patriots, and as Dr. Johnson says that "patriotism is the last refuge of a scoundrel," when the time shall arrive for the employment of foreign troops, those who introduce them, will, of course, be most exalted patriots. Constitutional restraints will not then be regarded, for the more numerous the obstacles, the greater will be the claim to patriotism of him who shall surmount them. Holland, Spain, Portugal, Naples, France, have employed foreign troops, and the parties, who sought their assistance contend, that in so doing, they were governed by the motives of the most sublimated patriotism. Obsta principiis, was the motto of our fathers. If we have no right to indulge ourselves in the apprehensions of such events, then they were unwise to give so much importance to the establishment of principles which are of use only to prevent their recurrence.

Is this a useless or untimely digression? It is; unless it be justifiable to point out the consequences which will follow from one doctrine, in order to test the utility of its opposite; and for this purpose I have indulged in it.

I said that the militia was of as much importance in a civil as in a military view; and that the plan proposed of classing the militia, would diminish its useful civil influence. I will endeavour to illustrate it. The camp would be composed entirely of young persons, strangers to each other, and therefore would expose the "virtuous to the contamination of its vicious members. Military regulations may make it a school of military science; but, not a nursery of virtue. On the contrary, the habits of a camp are inconsistent with that temperance, industry and frugality, which are encouraged by domestic pursuits and relations. It would subject minors to an authority, less moral than that of parental control, at a period of life when this is most beneficial. It would take the younger, and most active part of our citizens, away from their homes; interfere too much with their civil occupations, and inspire the youth of the country with a greater love of military glory, than of civil liberty. But no such consequences result from the present system, where all able bodied men, between the ages of eighteen and forty-five, are enrolled and train together;’ the father with his son, the master with his apprentice, and the guardian with his ward. The companies are composed of persons of the same neighbourhood, where the vicious propensities of those who are enrolled, are known and restrained by the influence of the elder and moral part of it. The rewards of merit are also greater, because the number of officers is in proportion to the number of those who are subjected to duty. Such trainings are productive of a friendly intercourse in society. They give an opportunity for those who are in the humbler walks of life, to disclose their talents and virtues to others whose consideration is deserving of regard. They elicit merit from a class of men who would have no other chance of shewing it. They make every officer who has gained the good opinion of his fellows, ambitious to retain it, and those, who are coming forward into life, desirous of the distinction which a commission confers. They teach civility and respect for authority. They introduce habits of

subordination in society; and impress, upon the younger part of the community a sense of that obedience to the laws, which influences all their conduct in life; and taken in connexion with our schools of education, and our establishments for moral and religious instruction, they make an orderly community.

When the objections, which the institutions and habits of the eastern states thus present to the system of classification, are considered, then we hear of a plan substituting drills of officers for those of privates. This, if they had no opportunities furnished them of practising in their various stations, would be neither more nor less than turning officers into private soldiers. By another proposition, all hope of making the militia efficient, as corps, is relinquished; the trainings are to be discontinued; the mode of arming and equipping the privates changed; bayonets and cartridge boxes given up; and rifles and powder horns are to be furnished to the citizens, and the whole militia turned into sharpshooters.

It is true, that it is better that the arms should be kept by the men themselves, at their own dwellings, than in the public arsenals. They thus learn to take care of them, at least; and as opportunities for hunting and practical shooting offer, they improve as marksmen. But few boys would learn their catechisms, if the books which contained them, were to be found in the public libraries only; and but few men would be familiar with the use of arms, which were not kept in their own possession.

But the plan, if it be viewed in a military light only, will be found to be of partial use, and will operate almost exclusively for the benefit of the foresters, who would thus be supplied with rifles at the public expense. But where the country is settled, the general use of arms is given up; and, as the forests are cleared, drilling becomes necessary as a substitute for that habitual exercise of shooting at game, which has obtained for Americans the reputation of being the best riflemen in the world. If this be not required in the populous parts of the country, the backwoodsmen alone will be able to defend themselves, as none others will be accustomed to the use of the arms with which they are to be furnished. Independently of this, the effect of a plan, upon the order of society, which would turn the whole effective population of the country into guerillas, must suggest, to every reflecting mind, sufficient objections to it.

Such propositions as these, being seriously submitted, and zealously supported, in the great hall of the national legislature, whose debates and doings are spread over the whole country, have their effect upon public sentiment, and naturally tend to create doubts in those, who otherwise would aid in perfecting the present system. The inquiry then cannot be considered irrelevant, from what quarter do these sentiments emanate; nor invidious, if it shall be found that they originate in those states which have not carried into effect the existing laws, in a mode properly adapted to test the merits of the established system. In some of them, the militia in the cities, only, are trained; and in others, training is omitted altogether by requisition of law, or the practice under it. Where this is the case, as the enrolment and organization, the inspection of arms, and the returns of the numerical force, all must fail, it is no wonder that the system has fallen into disrepute. On the contrary, in those states where the application of the principles, upon which it is founded, has been fairly made; where the emulation of different corps is excited; the pride and the ambition of the officers stimulated; where commissions are the indexes of public estimation, and the passports of distinction; in fine, where the system receives the support of the civil government, and the countenance and aid of the influential members of the community, there we hear no complaints of its incompetency. It cannot be considered as unbecoming in us, then, to combat opinions which originate in ignorance of its merit; for, if these are left unexposed, they may be received for truths, and threaten the destruction of a system which has become identified with the habits, manners, associations, and interests of this part of the country.

To do this, we must trace the causes which have made the same system so beneficial in this commonwealth, and so inefficient in some other parts of the United States. We shall discover them, principally, in the long established customs of the people whose habits originated it; the early establishment of a regular military department under the state government , the conformity of the state laws and general orders to the constitution and laws of the United States, by which the aid of the civil tribunals is afforded, in the collection of the fines and penalties for enforcing their provisions, and in support of their authority; the estimation in which the militia is held as a civil institution; the facility the soldiers possess for drilling, by reason of a greater density of population; the substituting of company trainings for battalion meetings, by which the inhabitants of each neighbourhood, who are known to one another, can come together oftener, and with less expense, than when they are assembled in larger bodies; and in the mode of selecting officers by the free votes of those who are to be subordinate to their authority.

It would be tedious, if I were to enlarge on these causes; but, as you may not be practically acquainted with the favourable operation of the last, upon the respectability of the establishment, I will confine my remarks to that, believing that its illustration will afford some gratification to
the great champion of the elective franchise in well balanced governments.

The elective principle was early applied to military institutions in this country, by those who regarded military power, both as the most important to the preservation of their civil rights, and the most dangerous to their existence. The people chose to keep the control of it, therefore, in their own hands. The advantage resulting from it, under the colonial government, and the aggressions of the troops, whose officers received their appointments from the crown, upon the citizens, just before the revolution, confirmed the favourable opinion of the principle which was already entertained, and induced our civil fathers to incorporate it into their frame of government. It is there provided that the privates shall choose their company officers; and the captains and subalterns, the field officers. These latter are made the electors of their respective brigadier generals; and the two branches of the legislature, by a concurrent vote, designate the person on whom the governor shall confer the high and important office of major-general. Thus, in all cases, the power is lodged with those, who not only have the most interest in the choice, but who are the best judges of the requisite qualifications for the vacant office. The disposition which is generally manifested for regular promotion, from the lowest to the highest station, operates as an inducement for the subordinate officers to hold their commissions some years, with a view to the attainment of the honours and distinction of higher rank. An officer is seldom superseded without cause, while the power of the electors to do it, every time a vacancy occurs, is a continual stimulus to the ambitious to qualify themselves for their present duties, as well as for those of higher places. Additional motives for the officers to continiie in command, long enough, not merely to obtain a competent knowledge of the active duties of the field, and to become acquainted with the provision of the laws regulating enrolments, inspections, and the returns of their respective commands; but, to gain a practical knowledge of the modes of filling up the blanks, the regular modes of their transmission, and in fact, the routine and forms of the military department, and the principles which govern it, are afforded by the laws which confer immunities upon those, who have been honourably discharged from their offices of a greater or less value, in proportion to the length of their period of service. These inducements are also increased by the established principle, which will not permit an officer to resign at his own will. By taking a commission, every one subjects himself, under all the responsibilities of the law, to the command of his superiors, until the commander in chief is satisfied, either that the peculiar circumstances demand, or the good of the service requires, the acceptance of the resignation of the person who offers it; while those who do their duty, feel a security in the possession of their authority, from their liability to removal from office by a sentence of a court martial only, regularly detailed from the roster. When, in connexion with the preceding circumstances, we take into consideration the early establishment of a military department in the government; and its regular organization, a few years since, under the direct administration of one of the most experienced, and intelligent officers of the revolutionary army: that the adjutant general is required to make out and issue commissions and discharges for all the officers; to keep a register of their rank and stations, and a record of all the correspondence, orders, and decisions, upon military questions, and to furnish the officers with forms and instructions relative to all their duties; that, under the direction of the commander in chief, as the head of the military staff, he maintains the officers in the proper exercise of their authority, and holds them responsible for its neglect, by the application of general principles to the same case, whenever it occurs, without regard to individuals; and, that his opinion, when requested in writing, is at the command of every officer, upon any question of practice or of duty, it must at once be seen, that there are considerations offered for a class of men to take commissions, and qualify themselves for the performance of their duties, who, by no other mode of selection could be induced to enter the service.

It is true that the power of electing their own officers, is liable to abuse; but the discretion which is exercised in discharging them from service, checks it. It is this power, which the commander in chief, in this commonwealth, only, possesses, that prevents some companies from attempting to bring the institution into ridicule, by choosing unworthy men as their commanders. Instances of this trifling disposition were frequent, until the governor refused to discharge officers of this class, when, ashamed of their folly, at the time of their election, their constituents have afterwards requested them to resign. Since this principle was established, the electors, finding that they were the only sufferers from their own levity, have ceased to indulge such caprices. But when the mode of election is compared with that of appointment by the executive, who cannot be personally acquainted with the merits of all the candidates, for the numerous offices in his gift, and who therefore acts, as in some of the states, upon the irresponsible recommendations which are made of candidates, to fill subordinate stations, by those who are invested with the powers of higher offices: or, as in others, upon the proposition of the judges of the county courts, who, of all men, are the least likely to be acquainted with the qualifications of the candidates, it can hardly be doubted that it has the preference. It has also this farther advantage, that men of elevated standing, who might refuse an executive appointment, when they are chosen to command by their fellow citizens, consider it as so decisive an indication of their partiality, as will hardly permit them to disregard it. In fact, there can be no greater evidence of confidence, than that which is shewn in the investment of another with military authority, by the free votes of those who are subject to it. Numerous instances, of the favourable operation of this principle, might be cited in every part of the commonwealth; but your own knowledge of the distinguished citizens, high in the confidence of the government and the people, who have had the command of the brigade in which you reside, and that which the capital of the state composes, makes a further illustration of it unnecessary.

While it is thus shewn thatthe elective principle offers many inducements for men of distinction, and laudable ambition, to take commissions; there is another, and as it regards its effects on our civil institutions, a greater benefit resulting from it.

Officers who perform their military duties acceptably, become the objects of civil promotion. It is strictly a republican principle. The doors are open to all. There are as many men introduced into the municipal, county, and state offices, and into our legislative assemblies, from the militia, as from the bar. The gentlemen of the latter are fitted for them by education; and those of the former are selected from among their fellows, for that natural strength of mind and decision of character, which fit them for the acceptable performance of their duties, as officers. Those who accept commis

sions are placed in situations, in which the qualities of the mind and the heart are developed, and their temper and morals disclosed. They are obliged to appear in the public presence, and thus afford, to its discerning eye, opportunities of discovering their faults, and measuring the extent of their capacities for usefulness in civil stations. Not only so: every act of their lives has relation to the promotion or disgrace to which they subject themselves, when they first take commissions. By the frequency of elections their character and conduct are brought to trial, not according to previous notice, but whenever a vacancy happens by the discharge of any of their superiors. They are, therefore, obliged to be ever watchful of their conduct. Knowing that they act at all times under its special observance, militia officers feel a responsibility that does not attach to other members of the community. All are taught to consider them as men of honour; and it is only by acting like them that they can expect a continuance of the estimation in which they are held. Every man who wears an epaulette feels, in a greater or less degree, the pride of his station. This causes him to cultivate upon all occasions, that propriety, and dignity of demeanour, which are so essential to give effect to official authority. Militia offices have much the same effect on those, who are ambitious of consideration among men, that rewards of merit have in schools. They have, therefore, a powerful influence on society and conduct. While the laws punish convicts, to deter from crime, the militia offers continual incentives to virtue. It has always been observed, that the inhabitants of the frontier settlements are rude, until they become the subjects of military discipline. Although this is never forced upon them; yet, so sensible of its influence are the moral and discreet part of the settlers, that the authority to organize new military companies is generally petitioned for, before the inhabitants are sufficiently numerous to form them. When their requests are granted, the manners of the people begin to improve; civility and subordination are introduced among them; their police regulations begin to partake of the spirit of their military institutions, and are executed in the order of their forms. These are sufficient considerations to make them solicitous of becoming subservient to that military authority, and subject to the imposition of the fines and penalties resulting from disobedience to it, from which they were before free. In a new country, it may, therefore, be justly said, (and I think the observation might be further extended,) that militia makes manners, and manners make laws.

The first elections are made by the citizens, from among themselves. Ensigns are put upon probation. If they are attentive to their duty, and behave with propriety, they, like other officers, are regularly promoted. It is true that the electors, in their original selections from the ranks, may be deceived in the character and talents of the persons chosen, and often are so; but, when this is the case, or officers of any rank lose their standing in society, from any cause whatever, the next election cures the evil; and the subjects of it, by the choice of their subordinates to superior stations, are induced to request their discharges, as superseded officers, which are never refused. While, therefore, from the discernment of the people, it turns out in practice, that more ensigns are superseded than all the other company officers united, it ought to’be made known, that, as our schools afford equal opportunities to all classes of the community, for obtaining a good education ; often, very often, is it, that military elections bring men of respectable talents and acquirements into the notice of society, from the humbler walks of life, who are, in consequence, enabled to display those qualities which recommend them for important civil employments.
If the militia establishment is thus respectable in Massachusetts, and has so well accomplished the objects of its design, it may well be asked, what reason we can have to fear its destruction? To which it is replied, that it is difficult for individuals or states long to maintain a standard above their neighbours. Admiration soon degenerates into envy; and an elevation which may appear to be of commanding importance, in the view of those who have ascended it, will be considered as uselessly high, by those who cannot attain it. It is not the institutions, or individuals which have a little, but those which have the greatest celebrity and influence, which are the objects of attack. Accordingly, when the militia was inefficient, in comparison with its present condition, it met with general support; and it was not until it had attained to that degree of excellence, which made it an example to other states, that we began to discover within ourselves the operations of that casuistic jealousy, which has since been covertly making nearer approaches, and has now commenced its open assault. But it is not a plain proposition to abolish the militia system that I fear. Such an one presents the whole subject to consideration; and the consequences of its adoption would be so apparent, to all, that it need not be apprehended. It is the undermining policy of its foes, which has already weakened its foundation, that we have reason to dread. This is now exhibited in constant attempts to diminish its respectability, by discouraging the distinguished members of the community from engaging in its duties, or accepting its offices; by increasing the number of exempts, and thereby making its burdens less equal; by withholding the customary patronage, and jeering at its celebrations; by refining away the

requisitions of the United States law, and increasing the embarrassments of enforcing its provisions; by subduing the ardour of the soldiers, making disparaging comparisons of their relative obligations; repressing the spirit of the officers, and reducing the objects of their ambition.

If this was out door influence only, it would not require very serious consideration; but, when public sentiment is so far affected by it, that the laws partake of its spirit, it becomes an object deserving the strictest scrutiny into its probable effects on the system itself, and its consequences on the community at large. Thus, the power of the legislature to add to the number of exempts, recognised by the United States law, has been exercised by ranking firemen among them, and by granting to the selectmen of the several towns in the commonwealth, authority to appoint them. This is exerted in many places by keeping more fire engines than there are military companies, and thereby making the roll of firemen disproportionally great to that of the train-band.

So in the militia act of 1810, which, in every other respect, must undoubtedly be considered as an improvement in the details of the system, we find the principle adopted of a right in the state legislature, to excuse a part of those persons from training, who, by the United States law, must be enrolled, and who, of course, are subject to drafts for actual service; thereby absolving them, (if the state authority so far extends,) from any obligation to perform that specific duty which fits them for that service. However inexpedient the plan of excusing those, who were between the ages of forty and forty-five years, from training, must be considered; yet the condition on which the privilege was granted, of requiring such as chose to avail themselves of it, to pay an annual stipend towards the purchase of uniform, arms, and equipments for such as remained subject to all the requisitions of the law, deserves to be applauded. The application of the money, derived from the exempt fund, thus created, to the purchase of the few articles, required to give a respectable uniformity of dress to the whole body of the militia, encouraged the hope, that, in a short time, a measure would be carried into operation, without expense to the individuals benefitted, which, having the effect to increase the soldier’s pride of conduct, as well as appearance, would thereby add to the dignity and efficiency of the militia establishment. A state uniform, as a measure of economy, only, is attended with as much gratification to the individuals of the militia, as benefit to the whole body; for, when any person has once been furnished with a proper dress, he will always be in uniform with the militia of any part of the state where he may happen to reside. The evil tendency of the principle, upon which the immunity of partial exemption from training was founded, was, therefore, blinded by the utility of the provision annexed to the grant.

A few years afterwards, we find the legislature relieving those from training, who are above thirty-five years of age, thus lopping off another large proportion of the train-band. This was a serious injury to the militia. Still, as the number of conditional exempts was increased by it, the relief fund was proportionably enlarged, and this served to keep up the spirit of those who remained subject to duty. This encouragement was not long afforded; for the consequence of admitting principles was shewn in a following act, which repealed the condition as to all those who are above the age of forty years, and reduced the number of company trainings from three to one. Thus all who are above forty, are entirely released from duty, and those above thirty-five, may purchase exemption for an annual stipend of inconsiderable amount, in comparison with the extent of the services required at the time it was fixed; but which, since the number of the trainings have been reduced, has so nearly become the equivalent of the personal service required, that but little benefit can be expected from it.

There was a law passed, two years since, for reducing the number of inspections and reviews, which afforded to the general and field officers their only opportunity of practising in their duties; but this, was so much in advance of the march of public sentiment, that it was repealed the year after its enactment.

While we admire the intelligence which supported this principle, we cannot but regret that the importance of the connexion between the drilling of the officers, and the training of the privates, was not seen. To experienced men their mutual dependence is apparent, and necessary to the utility of the system. The reduction of the train-band, and the diminution of the company trainings, of those who remain subject to duty, without increasing the fines for non-attendance, will, it is feared, have so serious an effect upon the recruiting of the volunteer associations, and upon the discipline of the whole militia, that the reviews, themselves, will be of less utility, than heretofore.

It has before been attempted to be shown, wherein the principle, involved in these measures, was at variance with the spirit and design of the constitution. Not that I mean to deny that the states have any authority over the subject of training the militia, for that is a power which is expressly reserved by them. The time and place; the persons who shall act as instructers; the mode of assembling the troops; the number of them that shall be collected together; the fines and penalties for neglect of duty; the mode of collecting them, and their appropriation; the punishments for disobedience of orders, and the manner of inflicting them;—these, and other details, are left to the discretion of the state authorities. It was wise they should be so, in order that the modes of their accomplishment might conform to the customs and habits of the people, in the different latitudes of this widely extended empire. But the manner in which the militia shall be trained is not a subject of state regulation; for this is expressly required to be according to the discipline prescribed by congress. The terms of the reservation, therefore, imply the exercise of the reserved power. The discipline of the militia is the object of the United States’ authority; its training the means, reserved to the state governments. It is a necessary consequence that, unless the means are adopted, the object is defeated. It also follows, that if the number of trainings, which has been established, is not sufficient for the accomplishment of that object, it should be increased, instead of being diminished. If, however, a state legislature can omit to make provision for training and disciplining a part of the force, it can the whole; and, in our legislature, we see that the successors of those, who exempted a part of such as were required to be enrolled from militia duty, upon condition, have found that it was quite as easy to release them, without any condition whatever. Thus, by pursuing the course which is begun, it requires but little foresight to predict that the design of the constitution will be defeated, and that it will be but a few years before the organized, armed, disciplined, and proud spirited militia of this commonwealth, will be reduced to rude assemblies and disorderly bands.

It is when such inroads are making in it, that the friends of the militia system are obliged to trace its origin, develope its advantages, and appeal to its founders for a continuance of their aid in its support.

The early habits of the people of this commonwealth prepared the way for the adoption of a militia system which differs from that of all other nations. It was engrafted on a stock, which was able to support, and which long continued to nourish it. The founders of our political constitutions anticipated its influence in support of civil government. They acted on the principle, which will stand the test of ages, that “a militia is the only safe defence of a free state." This sentiment was not confined to statesmen; but a very great proportion of the illustrious officers of this state, who, by their skills in arms, had eminently contributed to the establishment of our independence, gave their first endeavours, on the return of peace, to the improvement of the militia. The journals of the legislature shew them to have been ardently engaged in framing laws for carrying their plans into operation, and constantly urging the importance of the institution to the preservation of our civil privileges. The law of 1787, which contains the fundamental principles of those which are now in force, was drafted by the most distinguished officer of the revolutionary army, now living in this commonwealth ; and those only, who know the lax state of militia discipline, at that time, are able fully to appreciate the extent of the exertion which was required to induce the whole people to lay themselves under the restraints, which experience testifies were indispensable to its improvement. Their efforts did not terminate with their legislative labors. They joined the "military company of Massachusetts" for the instruction of officers; took commissions in the staff, and in the line of the militia; and upon the enactment of the law of congress of 1792, establishing its organization and discipline, by their personal exertions, assisted to carry its provisions into immediate effect. They strove to introduce into it that discipline and subordination, from the want of which the country had so seriously suffered, during the revolutionary war. The distinguished names of Heath, Lincoln, Brooks, Jackson,

Shepherd, Cobb, Sewall, Dearborn, Hull, Mattoon, Varnum, and numerous others, who took subordinate, but not less useful stations, attest to the truth of this remark; and it is not among the least of the considerations which have entitled them to the plaudits of their countrymen, that those who were worn down by the fatigues and sufferings of an arduous service, did not cease from their labours, until they had established, and carried into practical operation, a system so admirably constructed for the perpetual security of the liberties they had conquered.

It was, in a great degree, by the exertions of one of these individuals, that, only a few years after the close of the American war, a militia line was exhibited to Washington, on the very ground where he first took the command of the American army, at Cambridge, which called forth the warmest expressions of his admiration, at the comparative beauty and efficiency of its troops over those with which the American revolution was achieved; and of his strong desire, that the other states would follow our example. Those, who know the great improvement which has been made in the militia, since that period, ought not, surely then, to undervalue it now; nor to forget, that the example and conduct of those distinguished heroes and patriots, gave it an impetus which has not yet ceased to operate. It should be a subject of gratitude to us, that many of them are the living witnesses of the prosperity and usefulness of a plan, which had so much wisdom in its design, and called forth such disinterested efforts in its execution.

The objections to maintaining the militia system, in time of peace, if we give that credit to the enlightened views of another class of its opposers, which their general conduct entitles them to, does not arise so much from selfishness, as from a settled belief, that if it were to be abolished to-morrow, the same, or a better system, might be raised up, at

any future time, when it should be needed. But there cannot be a more mistaken notion. The militia laws form a system of details, not for the conduct of men in any defined circumstances, or on any given occasion; but, for the government of thousands and hundreds of thousands, bearing an infinite variety of relations to each other, and to those with whom they may be called to act on all occasions. The militia is a system of practice. Even the boys now almost become soldiers, from observation. But if there were no militia exhibitions during peace, how few persons would there be, after a lapse of years, who could justly estimate the advantages of the system. This is not all. In the militia, as in the judicial system, there are but half the rules in the statute book. The decisions of military courts, and courts of law, upon contested points of authority; the general orders of the commander in chief, explanatory of the laws, and of the officers duties; his decisions upon the proper mode of conducting elections, and upon the numerous contested cases of their validity; the systematic forms for all branches of service, and the practical duties of the officers relating to their use; the established routine of duty, which can be attained only by experience;—all these, form a code of common law, with which every officer, as he advances in rank, becomes more and more acquainted; and we might as well expect to establish a judiciary system, whose operations would harmonize like the present, after the lawyers were all dead, as to reorganize the militia by a statute, with all the habitual exactness of the existing establishment, without the aid of practical men. Besides, if it could be done, the expense of it would be more than the cost of its continual maintenance, and its inefficiency incomparably greater.

Most improvements result from practice. If there are those who think there might be a better system, let them propose it while the principles of the present are known. We now have a standard by which to test the merit of the proposition. In the existing system there is abundant room for improvement; but no reason, that I can discover, for its change. But if there were, who, after the present order and arrangement of the militia shall have been broken up, when a necessity for its reestablishment shall arise, will be able to carry their new schemes into operation. Shall we ever again see such talents, experience, patriotism, and zeal exerted in its behalf, as the origin of the existing institution produced? Shall we again have, for a succession of thirty years, so many intelligent and practical men in all its departments, uniting their influence and personal efforts for its improvement? There is no reason for the indulgence of such expectations. Those who reflect upon the subject, must come to the conclusion, that if, with our knowledge of its merits, the militia is abandoned, it will be as an exploded system, which it will be impossible to renew. The changes in the state of society, which would be produced by it, and the consequent necessity which would then arise for the employment of its only substitute for the support of the civil power, I leave to the imagination of those, who, I hope, will never experience them.

The best evidence we have of the expediency of any system, is derived from those who have the most intimate knowledge of its practical utility. If, then, we take the testimony of those eminent men who founded it, as well as of those, who have since held, or now are invested with commissions in the militia, we shall find a perfect concurrence of sentiment in its favour. Under the guidance of one of its distinguished supporters, sufficient opportunities have been afforded me of comparing its theory and practice, in their minutest details. Having witnessed, also, its activity and spirit, when called into service, in time of war, and the harmony of its operations in peace; having observed the advantages resulting from it to civil society, and the ease with which it is maintained, I cannot refrain from declaring my admiration of it, as a proud monument of the wisdom of its founders.

In expressing my opinion of the constitutional system, in such unqualified terms, I do not mean however to be understood as advocating the United States law, as it now stands. This was passed thirty years since, and the views which are entertained of their authority under it, by the state legislatures, or rather the mode in which it has been exercised, shews the necessity of further provisions, to give it efficiency, uniformity, and perfect equality.

Among the powers which this law confers upon the states, that of granting exemptions from its duties is one which has been attended with the greatest misuse. If this was further restrained, the expense of the system equalized, books of instruction and arms provided at the public expense, and a mode of teaching and practising the officers as well as privates, established; it might then be considered as better fitted to accomplish the design of the institution. As far as state authority extended, these objects have been aimed at in this commonwealth; and, although congressional power is necessary for their entire accomplishment, our militia may with propriety be considered as a military castle, built according to the most simple rules of civil architecture, uniting in it the ideas of strength, security and beauty. But, because the interior is not finished, rather than exert ourselves to complete it, shall we stand by, and witness the ravages of the inconsiderate who assail it, without an effort for its preservation? Or, do we fear that the power of the national government has already become so great, that we should be overwhelmed in its vortex were we to attempt to maintain the bulwark of state sovereignty? Surely we are not ready to abandon the lines of distinction, which constitute the federative character of our civil institutions. The principles of freedom, in which our fathers instructed us, are not yet forgotten; nor, were they so weak as to lay the foundation of our privileges. in the sand. Respect for them, if not regard for our own interests, should arouse us to exertion. Have we forgotten who were the framers of our civil constitutions ?who broke the slender ligament, which could not restrain the states from preying upon one another, and bound them together, by the ties of affection and interest, as a band of brothers, for mutual defence and protection? Or, do we mean to reproach them, and say, that when they ceded to the government of the union the power to raise armies; build navies, forts, and arsenals; to regulate commerce, declare war, and to lay duties on imports and tonnage; to make treaties, coin money, and levy and collect taxes upon the people, without the assent of the states, they only reserved to them a power, for their own security, which is now thought not to be worth exercising? Were the Adams’, Hancock, Washington, Henry, Madison, Munroe, Jay, Hamilton, King, Randolph, Marshall, Pendleton, Rutledge, and a hundred others, to whom we are indebted for our institutions of government, ignorant of the principles of civil liberty? Had they no knowledge of the human character? or, have we become inattentive to our own interests? Is there no strength in this check to a consolidation of power? or, is there no utility in maintaining the union of the states? If we are of either opinion, we widely differ from those great men, who, when they drew the lines .of demarkation between the powers of the states, and of the federal government, limited the latter in its control over the physical power, in a manner which they considered essential to the independence of the states. It is

to this very reservation that the militia owes its chief importance. Nothing but the high value which they attached to it, could have induced the officers of the revolution to have volunteered their services for the organization and instruction of the militia, on the return of peace. It was the intrinsic value of the principle, and not ostentatious pride, that called them forth. Those, therefore, do the militia officers great injustice, who attribute their exertions to this motive. Let me ask such seriously, whether they really suppose that the gallant hero, who gave Burgoyne his fatal blow; or, "that distinguished veteran, who received Cornwallis’ sword, accepted the commands of militia divisions because they were delighted with the pageantry of public parade; or sought the flattery of distinction, at a military review? If such considerations influence the conduct of any of their successors, I trust there are not a few who are actuated by the same elevated motives and patriotic views, which dignified the conduct of their great exemplars. Let not, then, jealousy, parsimony and prejudice, confirm their sway: let the origin and purpose of the institution be contemplated; the character and motives of its founders investigated; the great example of its early patrons remarked; its moral and political influence observed; the powers granted, and those retained, considered; and the conviction must follow, that while the purity of liberty is to be preserved by our systems of education, its security depends on placing arms in the hands of the whole body of active freemen, and training them to their use.

There is so much good sense and intelligence in the people of Massachusetts, that those who appeal to it, without success, have good reason to doubt the correctness of their own views, and none need to fear the exposition of their whole design. While the stubbornness of her virtue has been much softened by the liberal views and generous
policy of other parts of the union, she herself, in time, furnishes some examples worthy their notice. Her perseverance, in particular, for which she has been distinguished from her earliest history, was most strikingly exemplified in maintaining her determination to continue specie payments for her bills, during the late war. What strange notions were then abroad. What new theories promulgated. What dangers exposed. Amidst the general relaxation, Massachusetts alone, stood braced up, sustaining the ancient landmarks of property, against the delusive chimeras which threatened the country. The return of the other states to the standard of her principles, shews the importance of those masculine virtues of constancy, fidelity, and firmness, which governed her conduct. Never was the value of a single example, to a whole community, more advantageously displayed than in the instance referred to; nor, can a better opportunity be offered for the exposition of the same virtues than the present state of the militia affords. It surely cannot be feared that the descendants of that rugged people, which Mr. Burke described, in his speech on American taxation in 1774, who took so much pride in their sacrifices for the support of specie payments, when the inroads, which are making in their militia system, are pointed out, and the consequences of its deterioration are disclosed, will remain insensible to its importance; or, that they, who thus vigilantly guarded and preserved the vital principle of property, will abandon the chief mean of its security.

The value of our militia, as an example should be estimated by the superiority of its discipline. If what was said of the Massachusetts militia during the war, by one, who had seen that of the other states, was true, “that its spirit and drill was as much superior to that of most other parts of the country, as the value of its specie currency was above their unredeemed bills," our pride, as well as interest should be engaged in supporting its elevated standard. But engaged in those objects which immediately affect its interests, the public have become regardless of the causes which threaten the dilapidation of the militia. Its attention must be called back to the consideration of first principles. The importance of the institution in a civil, as well as a military point of view should be pointed out by a discriminating mind. The public apathy is so great, that the loud voice of the prophet must be sounded from the hills to awaken its attention. The Strong arm of the defender of our civil constitutions is required to be stretched out to point to us the way in which we should go. I ask you, then, sir, to express your opinion upon this subject? I ask you to exert that commanding influence, from the exercise of which your country now receives so many benefits, and save us from that desolating spirit which threatens the demolition of an institution, which is so essential to their long continuance. I have heretofore addressed governor Brooks as our military head. I invoke your aid, as our civil father. I know whose assistance I solicit. I address one who has lived nearly half the years of his country’s existence; whose mind is as vigorous as the native oak of our soil, and whose remembrance, of what to us are known only as historical facts, is as fresh as the passing events of the day. The power of his patriarchal influence was felt in the late convention, which was called to consider the expediency of amending the state constitution, and which was composed of men who represented all the interests of the community;—judicious farmers, intelligent mechanics, talented clergymen, erudite lawyers, and learned judges. There the silver-headed draftsman of the constitution they were called to revise, seated on the right of the president, by a vote of the convention, leaning on his cane, was listening to every proposition, and watching the progress of reformation. When I thus beheld him, who, for his signal services to his country, had been honoured with its highest office, twenty years before, now in the simple dress of a humble citizen, guarding with a parent’s care, those interests, rights, and liberties, which he had so much contributed to establish, and which he, in the course of nature, could but a few years more enjoy; I felt appalled in his presence, and wondered at the seeming temerity of those who could propose alterations in the sacred instrument, without his sanction. But, when I entered one morning, the sage of fourscore years had risen to address the astonished assembly in defence of the constitutional right of the people to choose the executive council. His short speech was delivered in a tremulous voice, with a slow and emphatic manner. He uttered the axioms, only, of political wisdom; and made a commanding nod at the close of each sentence. The convention was motionless. The first sound of his voice fixed those who were in the act of crossing the hall to their positions, like statues. The members near him seemed fastened to their seats; while those at a distance reached forward on the benches, with their lips open, and their hands raised to their ears, listening to every word. All eyes were intent on one object, and at every pause, the whole assembly breathed as it were with one inhalation. At the termination of this address I heard the hum of approbation, and saw the cheering smiles, the shaking of hands, and witnessed the satisfaction which every one felt in being present at this solemn scene. I saw the vote taken, and the whole convention, under the influence of its enthusiasm, decide against its deliberate judgment, as its after proceedings shewed. When I have seen all this, I must know the power of his opinions, and the extent of his influence whose aid I request, with all that respect which is due to its possessor, and that solemnity which the occasion demands. I do not ask you for an exercise of eloquence like that I witnessed. That cannot again be enjoyed. The time, and place, and circumstances, are wanting. But I appeal to the same strong recollections, the same clear mind, and true tongue to tell me, whether the framers of our constitution and laws, did not consider the provisions which they made for arming the whole body of active citizens, and for organizing, officering, and disciplining them, as soldiers, as the surest safeguard of their liberties? I ask, whether those attach too much importance to the institution, who, in the language of the bill of rights, proposed by the Virginia convention, consider "a well regulated militia, composed of the body of the people, trained to arms, as the proper, natural, and safe defence, of a free state?" Whether an officer now in commission, is inflated with vanity, or is governed by the soundest good sense, when he says, in vindication of the militia, of which he is an ornament, "it is a condition of our being, that we cannot obtain or enjoy any thing without the use of appropriate means; and, that the militia is one of those, by which we enjoy national security and individual freedom?”Whether, in fact, an armed, organized, officered, and disciplined militia, “composed of the body of the people," is not essential to the maintenance of a free commonwealth?
The militia is an institution which unites, in itself, the power effectually to preserve the public peace, the public order, and the public liberty, without endangering either. It is one of the great characteristics which distinguishes us. There is not, and there never was, an institution, among the nations of the earth, so well calculated, as this is, to give to freemen a perfect consciousness of their liberty, and of their capacity to preserve it. But the militia law,

alone will not create this feeling. It must depend on the spirit with which the law is administered. In New England, generally, such is its effect. New Hampshire and Maine, particularly, are receiving the advantages of an increased attention to the subject. As it regards ourselves, if the inquiry be made, what are the leading causes of the consideration in which Massachusetts is held abroad, and among her sister states, it might be answered: her commerce, which is constantly developing new sources of profit; her fisheries, which make hardy seamen, and add to the national wealth; her manufactures, which are nearly equivalent to the supply of her domestic wants; her agriculture, which makes the most of the soil; her roads, bridges, canals, and internal improvements, which enable her citizens to sell at the greatest price, and purchase at the least expense; her schools, which teach them how to conduct their enterprises; her charitable institutions and hospitals, which keep the poor from suffering, and restore the imbecile to active industry; her religious establishments, which elicit free inquiry, and govern by their moral influence; her colleges and university, which enlarge the empire of the mind; her wealth, the fruit of her own industry; her laws, the result of long established and steady habits; and her militia, which maintains, protects, and preserves them all.

But the advantage we experience and the security we enjoy, from the improved condition of the militia, in this commonwealth, is productive of those emotions of pride, and regret, which should never be mingled. Of pride, that the whole has been accomplished by the unaided exertions of the state authority; and of regret, that the national government, which has the chief power over the militia, by intirely neglecting its cultivation, has retarded the extension of its benefits, in other states, and left the public
mind in such doubt of its utility, as to threaten even the destruction of ours. It is no less singular than true, that while the free institutions of our country, by permitting the expression of those sentiments which arise from an unlimited range of thought, have received continued advantage and strength, in all other branches of administration, the militia, alone, has seldom received the attentive consideration of the national counsels. While the laws regulating the judiciary, revenue, navigation, manufactures, internal improvements, and the army and navy, have ever been varied, and their condition meliorated, according to the sentiments of the people, or the necessities of the government, those relating to the militia, the main pillar of our freedom, have remained unimproved, and the subject has often been treated as a topic of electioneering declamation, or of jocular reproach. It is true, that in 1808, a law was passed making a small annual allowance for arming the soldiers; but this will not make an exception to the observation, as the militia was probably more indebted to the embargo for this appropriation, than to any enlarged design in congress for the improvement of its general condition, or extended views of the permanent utility of the institution. It would have been fortunate for the militia if this inattention had been confined to congress; but those who know the vigilance which has been so strikingly manifested in other branches of authority, in the executive department, will regret to learn, that even the system of infantry tactics, which has been ordered to be observed in the army, and which the law requires should consequently be observed by the militia, has never officially been made known to the state authorities. Those who feel most interested, cannot but sincerely lament that one of the greatest ill effects will probably arise from this omission. This is to be apprehended from the distribution of mutilated compilations, and what are called amended editions of the United States System of Infantry Tactics, which have been provided for the militia, in several of the states, the tendency of which, will be to defeat the great design of congress for establishing an uniform system of discipline, and field exercise for the army and militia, throughout the United States. But, if this system had been adapted to the militia organization, and the books of instruction containing it distributed from the war department; had the artillery discipline been officially made known; had the plan for a similar construction of the gun carriages used by the field artillery of the national forces and of the several states, which gave the French such great facility in recovering from disaster, been publicly recommended from the same source, whence the suggestion was privately made; had, in fact, that fertile mind, which has so much distinguished itself, by its systematic plans for the army operations, directed its attention to the militia establishment, and introduced into that, also, the amendments of which it is susceptible, such would have been its rapid advancement, that its friends would have had great reason to rejoice that it had not been left for any future administration, having less talent in its war department, to take up the great subject of militia improvement.

When, on almost every side, such listlessness is observed, I ought to doubt, perhaps, whether I have not attached more importance to the institution than it deserves. This consideration would have been sufficient to have reduced the sanguineness of my own views, if they had not received the countenance of one, who, from his long experience in the army of the revolution, and in the highest civil and military departments of the state, I have been led to consider, as the best living practical commentator on the militia system. Fearing, that, if I have not already tired you with the length of my communication, I should, if I were to add those further illustrations which a full investigation of the subject would require, I hasten to conclude it with an extract from one of the governor’s late General Orders.

"The militia system," says he, "from its having been long in operation, is now so well understood; its benefit, in times of peril, has so often been experienced; its influence on society, in time of peace, so continually felt; and the order of its associations, all of which are subject to the regulation of law; the harmony and beauty of its operations, from which so much gratification is derived on days of public festivity; its effects upon the manners and morals of the people, in producing a love of order, and habits of subordination, in teaching them principles of obedience to the laws, and respect for the public authorities, are now so universally admitted; and its accordance with the spirit of our republican institutions, so generally acknowledged, that it is justly considered, at once, as the pride, the security and the ornament of the state.

"The militia system is the safeguard of freedom; and with its destruction, the liberties of our country will cease. It was established for the protection of the property of the wealthy; for the security of the liberties of the free; for the defence of our shores from invasion; for the support of the civil power; for the security of the state sovereignties, and for the maintenance of the national independence. It is not from the officers and soldiers alone, then, that the commander in chief expects support. It is to the wise, the opulent, the influential, the patriotic citizens of the state, who are not enrolled, that he also

appeals; asking their aid to give respectability to the mili-tia establishment, and their assistance in equalizing its burdens upon the different classes of the community, which
are as much interested in its support, as those which per-form its labours. It is in the fulness of hope, he appeals to
them for their aid in such measures, as shall give stability
and dignity, and regularity to its operations. It is not for
himself alone, nor them; No! but for posterity and their
country’s sake, he invokes them to rally round its stand
ard, and always to consider the militia as the palladium of
their civil rights, and the shield of their dearest interests."

I have the honor to be, with the most sincere wishes /
For your happiness, /

And with the utmost respect, /

Your most obedient /

And very humble servant,


				
					William H. Sumner.
				
				
			